DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan D. Ricks (REG. NO. 60,572) on 6/8/2022.
The application has been amended as follows: 
Amendments to the specification:
[0033]: “when the fuel cell stacks 22, 26 are inactive and the second coolant pump 34 and thus the second circuit 18 are inactive” should be changed to read “when all fuel cell stacks 22, 26 as well as the second coolant pump 34 are inactive and thus the second coolant circuit 18 is active” to clearly indicate that the second coolant pump is inactive during the first process step as per Fig. 1a of the instant specification.
Amendments to the claims:
Claim 1, line 17: “to the first fuel cell stack, first fuel cell stack is active” should be changed to read “to the first fuel cell stack, the first fuel cell stack is active” to make the language consistent with claim 1, line 8.
Claim 1, lines 18-19: “the second fuel cell stack, and second fuel cell stack in inactive” should be changed to read “the second fuel cell stack, and the second fuel cell stack in inactive” to make the language consistent with claim 1, lines 8-9.  
Claim 1, line 22: “to the first fuel cell stack, first fuel cell stack is active” should be changed to read “to the first fuel cell stack, the first fuel cell stack is active” to make the language consistent with claim 1, line 8.
Allowable Subject Matter
Claims 1-2, 4, 6-12, and 14 are allowed.
The following is an Examiner’s statement of reasons for allowance: the invention is directed to a method for operating a fuel cell system for a motor vehicle, the fuel cell system comprising a first fuel cell stack, a first cooler circuit, and a first cooler, and a second coolant circuit comprising a second fuel cell stack, a second cooler circuit, and a second cooler, the first cooling circuit and the second cooling circuit sharing a joint collecting line, the method comprising: operating the fuel cell system in a first phase of a first operating mode, wherein, in the first phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack, the first fuel cell stack is inactive, the first cooler circuit is bypassed via a first bypass line, and the second fuel cell stack is inactive; operating the fuel cell system in a second phase of the first operating mode, wherein, in the second phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack, the first fuel cell stack is active, the first cooler circuit is bypassed via the first bypass line, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via a second bypass line; operating the fuel cell system in a second operating mode, wherein, in the second operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is inactive; operating the fuel cell system in a third operating mode, wherein, in the third operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is active; and operating the fuel cell system in a fourth operating mode, wherein, in the fourth operating -2-mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via the second bypass line.
The closest prior art is considered to be Bauer (DE 102010007857 A1) (English machine translation previously provided herein). 
Bauer discloses a method for operating a fuel cell system for a motor vehicle (Bauer; machine translation; [0001]), the fuel cell system comprising a first coolant circuit (Bauer; Fig. 1; 16) comprising a first fuel cell stack (Bauer; Fig. 1; 12), a first cooler circuit (Bauer; Fig. 1; 36, 40, 44, 50), and a first cooler (Bauer; Fig. 1; 44), and a second coolant circuit (Bauer; Fig. 1; 18) comprising a second fuel cell stack (Bauer; Fig. 1; 14), and a second cooler circuit (Bauer; Fig. 1; 42, 44, 38, 52), the method comprising: operating the fuel cell system in a first phase of a first operating mode, wherein, in the first phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack (Bauer; machine translation; [0016]), the first fuel cell stack is inactive (Bauer; machine translation; [0016]; “fuel cell stack 12, 14 is not yet being operated”), the first cooler circuit is not bypassed via a first bypass line (Bauer; machine translation; [0021], [0023]), and the second fuel cell stack is inactive (Bauer; machine translation; [0016]; “fuel cell stack 12, 14 is not yet being operated”).
Bauer further discloses that the first cooler circuit may be bypassed via a first bypass line (Fig 1; via 36) if no venting or cooling of the coolant is necessary (Bauer; machine translation; [0022]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the first phase of the first operating mode of Bauer such that the first cooler circuit is bypassed in the instance that no venting or cooling of the coolant is necessary and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Bauer does not disclose wherein the second coolant circuit comprises a second cooler, wherein the first cooling circuit and the second cooling circuit share a joint collecting line, operating the fuel cell system in a second phase of the first operating mode, wherein, in the second phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack, the first fuel cell stack is active, the first cooler circuit is bypassed via the first bypass line, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via a second bypass line; operating the fuel cell system in a second operating mode, wherein, in the second operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is inactive; operating the fuel cell system in a third operating mode, wherein, in the third operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is active; and operating the fuel cell system in a fourth operating mode, wherein, in the fourth operating -2-mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via the second bypass line.
Klewer et al. (US 20150017559 A1) teaches a method for operating a fuel cell system for a motor vehicle [0002], the fuel cell system comprising a first coolant circuit (Fig. 2; 14) comprising a first fuel cell stack (Fig. 2; 16), and a first cooler (Fig. 2; 20), and a second coolant circuit (Fig. 2; 22) comprising a second fuel cell stack (Fig. 2; 24), and a second cooler (Fig. 2; 28), the first cooling circuit and the second cooling circuit sharing a joint collecting line (Fig. 2; 30, 34) since in the event of a failure of one coolant circuit, the coolant circuit which is still functional can be used to ensure an emergency cooling of both fuel cells [0011].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the second cooler and joint collecting line of Klewer to the method of modified Bauer since in the event of a failure of one coolant circuit, the coolant circuit which is still functional can be used to ensure an emergency cooling of both fuel cells and the skilled artisan will have a reasonable expectation of success in doing so.
Modified Bauer does not disclose operating the fuel cell system in a second phase of the first operating mode, wherein, in the second phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack, the first fuel cell stack is active, the first cooler circuit is bypassed via the first bypass line, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via a second bypass line; operating the fuel cell system in a second operating mode, wherein, in the second operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is inactive; operating the fuel cell system in a third operating mode, wherein, in the third operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is active; and operating the fuel cell system in a fourth operating mode, wherein, in the fourth operating -2-mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via the second bypass line.
Baumann et al. (DE 102015225650 A1) (English machine translation previously provided) teaches a method for operating a fuel cell system for a motor vehicle (Baumann; machine translation; [0001]-[0002]), the fuel cell system comprising a first coolant circuit (Baumann; see Figs. 3-5) comprising a first fuel cell stack (Baumann; Fig. 2; 3), a first cooler circuit (Bauman; Figs. 3-5; comprises heat exchanger 4), and a first cooler (Bauman; Figs. 3-5; 4), and a second coolant circuit (Baumann; see Figs. 5-7) comprising a second electrochemical device (Baumann; Fig. 2; 2) and a second cooler circuit (Bauman; Figs. 3-5; comprises heat exchanger 4), wherein the method comprises operating the fuel cell system in a second phase of the first operating mode, wherein, in the second phase of the first operating mode the first coolant circuit supplies coolant to the first fuel cell stack (Bauman; Fig. 5), the first fuel cell stack is active (Bauman; Fig. 5) (Bauman; machine translation; [0008], [0033]; when coolant flows through either the first fuel cell stack or the second electrochemical device, the respective electrochemical device is active), the first cooler circuit is bypassed via the first bypass line (Bauman; Fig. 5; via valve 6), the second coolant circuit supplies coolant to the second electrochemical device (Bauman; Fig. 5) in order to heat the first fuel cell stack and the second electrochemical device during a cold start (Bauman; machine translation; [0029]-[0030], [0033]), the second electrochemical device is active (Bauman; Fig. 5) (Bauman; machine translation; [0008], [0033]; when coolant flows through either the first fuel cell stack or the second electrochemical device, the respective electrochemical device is active).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the second phase of the first operating mode of Baumann to the method of modified Bauer in order to heat the first fuel cell stack and the second fuel cell stack during a cold start and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Bauer does not disclose wherein, in the second phase of the first operating mode, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via a second bypass line; operating the fuel cell system in a second operating mode, wherein, in the second operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is inactive; operating the fuel cell system in a third operating mode, wherein, in the third operating mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, coolant is conducted through the second cooler of the second coolant circuit and supplied to the second fuel cell stack, and the second fuel cell stack is active; and operating the fuel cell system in a fourth operating mode, wherein, in the fourth operating -2-mode coolant is conducted through the first cooler of the first coolant circuit and supplied to the first fuel cell stack, the first fuel cell stack is active, the second coolant circuit supplies coolant to the second fuel cell stack, the second fuel cell stack is inactive, and the second cooler circuit is bypassed via the second bypass line.
So (JP 2006302746 A) (English machine translation previously provided) teaches a method for operating a fuel cell system for a motor vehicle (So; machine translation; [0001], [0020]), the fuel cell system comprising a first coolant circuit (So; Fig. 5; 2) comprising a first fuel cell stack (So; Fig. 5; 26), a first cooler circuit (So; Fig. 5; comprises cooling device 14), and a first cooler (So; Fig. 1; 14), and a second coolant circuit (So; Fig. 5; 1) comprising a second fuel cell stack (So; Fig. 5; 10) and a second cooler circuit (So; Fig. 5; comprises cooling device 14), the method comprising: operating the fuel cell system such that the first coolant circuit supplies coolant to the first fuel cell stack (So; machine translation; [0060]; refrigerant circulates both in the cooling path 2 and in the cooling path 1), the first fuel cell stack is active (So; machine translation; [0060]; the shutoff valve 40,42,44,46 is opened), the second coolant circuit supplies coolant to the second fuel cell stack (So; machine translation; [0060]; refrigerant circulates both in the cooling path 2 and in the cooling path 1), and the second fuel cell stack is inactive (So; machine translation; [0060]; shutoff valve 30,32,34,36 is still closed) so as to gradually warm up the second fuel cell stack to the point where it can efficiently generate electricity when operated (So; machine translation; machine translation; [0014]; [0060]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the second phase of the first operating mode of modified Bauer such that the second fuel cell stack is inactive as taught in So in order to gradually warm up the second fuel cell stack to the point where it can efficiently generate electricity when operated and the skilled artisan will have a reasonable expectation of success in doing so.
Since Klewer, Baumann, and/or So does not teach or suggest a second bypass line and Bauer, Baumann, and/or So do not teach or suggest a second cooler, modified Bauer does not disclose, at a minimum, wherein, in the second phase of the first operating mode, the second cooler circuit is bypassed via a second bypass line.
For the aforementioned rationale, the prior art also does not teach or suggest wherein, in the second operating mode, coolant is conducted through the second cooler of the second coolant circuit, wherein, in the third operating mode coolant is conducted through the second cooler of the second coolant circuit, wherein, in the fourth operating -2-mode the second cooler circuit is bypassed via the second bypass line.
Additionally, modifying the methods of Bauer, Klewer, Baumann, and/or So would require a complete redesign of the disclosed method steps for no known benefit which represents an undue experimental burden on the skilled artisan.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759